  Case 1:19-cv-00530-LO-JFA Document 1 Filed 05/01/19 Page 1 of 4 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 DARRIN ILLGES and
 SAMANTHA MOUNTFORD,

 Plaintiffs,
                                                       Case No. ______________________
 v.

 FCA US, LLC and LTD, INC.,

 Defendant.


                           DEFENDANTS’ NOTICE OF REMOVAL

        Defendants, FCA US LLC and LTD, Inc., by their attorneys, Anthony M. Conti, Kyle S.

Kushner, and the law firm CONTI FENN & LAWRENCE PLLC, and pursuant to 28 U.S.C. §§ 1331,

1441, 1446, and Federal Rule of Civil Procedure 81, hereby remove to this Court an action

pending in the Circuit Court for the County of Prince William, Virginia captioned Darrin Illges

and Samantha Mountford v. FCA US, LLC and LTD, Inc., Case No. 153CL19002621-00 (the

“State Action”), and in support thereof set forth the following short and plain statement of

grounds for removal:

        1.     On March 29, 2019, Plaintiffs Darrin Illges and Samantha Mountford filed the

Complaint that initiated the State Action.   See Compl. at 1, attached as Exhibit 1.       The

Complaint names FCA US LLC and LTD, Inc. as defendants. Plaintiffs served LTD, Inc. with

the Complaint on April 3, 2019, and Plaintiffs served FCA US LLC with the Complaint on April

4, 2019.

        2.     The Complaint seeks relief arising from the purchase and use of a motor vehicle

distributed by Defendant FCA US LLC, including rescission of a sales contract in the amount of
  Case 1:19-cv-00530-LO-JFA Document 1 Filed 05/01/19 Page 2 of 4 PageID# 2



$75,459.72, compensatory damages in the amount of $75,000.00, and treble damages in the

amount of $225,000.00. See Compl. at 2, 9, 10, attached as Exhibit 1.

         3.    Counts I, II, and III of the Complaint arise under the Magnuson-Moss Warranty-

Federal Trade Commission Act of 1975 (the “Magnuson-Moss Warranty Act”), 15 U.S.C. §

2301 et seq. See Compl. ¶¶ 31-63, attached as Exhibit 1. The Magnuson-Moss Warranty Act

confers original jurisdiction to the district courts where the amount in controversy meets or

exceeds $50,000.00. See 15 U.S.C. § 2310(d)(3)(B).

         4.    The Complaint states an amount in controversy of at least $375,459.72, which

exceeds the $50,000.00 threshold for this Court to exercise federal question jurisdiction pursuant

to 28 U.S.C. §§ 1331, 1441, and 15 U.S.C. § 2310(d)(3)(B).

         5.    All process, pleadings, and orders served upon Defendants in the State Action are

attached as follows: (1) Complaint, attached as Exhibit 1; (2) Summons served on FCA US

LLC, attached as Exhibit 2; (3) Summons served on LTD, Inc., attached as Exhibit 3; (4)

Answer of FCA US LLC, attached as Exhibit 4; (5) Motion Craving Oyer of LTD, Inc., attached

as Exhibit 5; and (6) Motion to Compel Arbitration, attached as Exhibit 6.

         6.    Unanimity is satisfied, as each defendant – FCA US LLC and LTD, Inc. –

consents to removal of this matter.

         7.    With the requirements of 28 U.S.C. §§ 1331, 1441, and 1446 met, Defendants

respectfully request that the State Action be removed to this Court.



         WHEREFORE, Defendants respectfully request that the State Action be removed to this

Court.




                                                2
Case 1:19-cv-00530-LO-JFA Document 1 Filed 05/01/19 Page 3 of 4 PageID# 3




                                        Respectfully submitted,



                                        _/s/______________________________
                                        Anthony M. Conti (Virginia Bar #76371)
                                        Kyle S. Kushner (Virginia Bar #90112)
                                        CONTI FENN & LAWRENCE PLLC
                                        36 South Charles Street, Suite 2501
                                        Baltimore, Maryland 21201
                                        Phone (410) 837-6999
                                        Facsimile (410) 510-1647
                                        E-mail:       tony@lawcfl.com
                                                      kyle@lawcfl.com

                                        Attorneys for Defendants FCA US LLC and
                                        LTD, Inc.




                                    3
  Case 1:19-cv-00530-LO-JFA Document 1 Filed 05/01/19 Page 4 of 4 PageID# 4




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of May 2019, a copy of the Defendants’ Notice

of Removal was sent via first-class mail, postage prepaid to:

       Stephen P. Pierce
       Tyler J. Blaser
       4010 University Drive, Second Floor
       Fairfax, Virginia 22030

       Attorneys for Plaintiffs

       Brad D. Weiss
       Travis Salisbury
       CHARAPP & WEISS, LLP
       8180 Greensboro Drive, Suite 1000
       McLean, Virginia 22102
       (703) 564-0220 (office)
       (703) 544-0221 (facsimile)
       E-mail:        brad.weiss@cwattorneys.com

       Attorneys for Defendant LTD, Inc.




                                                     _/s/______________________________
                                                     Anthony M. Conti (Virginia Bar #76371)
                                                     Kyle S. Kushner (Virginia Bar #90112)
                                                     CONTI FENN & LAWRENCE PLLC
                                                     36 South Charles Street, Suite 2501
                                                     Baltimore, Maryland 21201
                                                     Phone (410) 837-6999
                                                     Facsimile (410) 510-1647
                                                     E-mail:       tony@lawcfl.com
                                                                   kyle@lawcfl.com

                                                     Attorneys for Defendants FCA US LLC and
                                                     LTD, Inc.




                                                4
